 Case 2:19-cv-10216-NGE-RSW ECF No. 1 filed 01/22/19   PageID.1   Page 1 of 14



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DOROTHY FRIZZELL,

      Plaintiff,

v.                                          USDC Case No.
                                            Hon:
WAL-MART STORES,INC., a foreign
Corp., individually and d/b/a WAL-          Case No.2018-004904-no
MART STORE #2692,                           Hon. Michael E. Servitto

WAL-MART STORES EAST, LIMITED
PARTNERSHIP, a foreign Limited
partnership,individually and d/b/a
WAL-MART STORE #2692

SAM'S EAST,INC., a Foreign Profit
Corporation,

      Defendants.




Brian L. Fantich(P60935)              Richard G. Szymczak(P29230)
Carra J. Stoller(P64540)              Attorney for Defendants
                                      PLUNKETT COONEY
Adam J. Gantz(P58558)                 38505 Woodward Ave., Ste. 100
LAW OFFICE OF KELMAN & FANTICH        Bloomfield Hills, MI 48304
Attorney for Plaintiff                (810)342-7007
30903 Northwestern Hwy.,Ste. 270      rszymczakOplunkettcooney.com
Farmington Hills, MI 48334
(248)855-0100
KelmanandassociatesPyahoo.com
Case 2:19-cv-10216-NGE-RSW ECF No. 1 filed 01/22/19   PageID.2   Page 2 of 14



                    NOTICE OF FILING REMOVAL
               NOTICE OF REMOVAL TO FEDERAL COURT
                           VERIFICATION
                      CERTIFICATE OF SERVICE




                                        Richard G. Szymczak(P29230)
                                        Attorney for Defendants
                                        PLUNKETT COONEY
                                        38505 Woodward Ave.,Ste. 100
                                        Bloomfield Hills, MI 48304
                                        (810)342-7007
                                        rszymczakftplunkettcooney.com




                                    2

               NOTICE OF FILING REMOVAL TO FEDERAL COURT
Case 2:19-cv-10216-NGE-RSW ECF No. 1 filed 01/22/19   PageID.3   Page 3 of 14




                         STATE OF MICHIGAN
          IN THE CIRCUIT COURT FOR THE COUNTY OF MACOMB

DOROTHY FRIZZELL,

     Plaintiff,

v.                                         USDC Case No.
                                           Hon:
WAL-MART STORES,INC., a foreign
Corp., individually and d/b/a WAL-         Case No. 2018-004904-NO
MART STORE #2692,                          Hon. Michael E. Servitto

WAL-MART STORES EAST, LIMITED
PARTNERSHIP,a foreign Limited
partnership,individually and d/b/a
WAL-MART STORE #2692

SAM'S EAST,INC., a Foreign Profit
Corporation,

     Defendants.


Brian L. Fantich(P60935)             Richard G. Szymczak(P29230)
Carra J. Stoller(P64540)             Attorney for Defendants
                                     PLUNKETT COONEY
Adam J. Gantz(P58558)                38505 Woodward Ave., Ste. 100
LAW OFFICE OF KELMAN & FANTICH       Bloomfield Hills, MI 48304
Attorney for Plaintiff               (810)342-7007
30903 Northwestern Hwy.,Ste. 270     rszymczak@plunkettcooney.com
Farmington Hills, MI 48334
(248)855-0100
Kelmanandassociates@yahoo.com
Case 2:19-cv-10216-NGE-RSW ECF No. 1 filed 01/22/19        PageID.4   Page 4 of 14




                         NOTICE OF FILING REMOVAL


To:   Brian L. Fantich(P60935)              Macomb County Circuit Court
      Carra J. Stoller(P64540)              Clerk of the Court
      Adam J. Gantz(P58558)                 40 No. Main St.
      30903 Northwestern Hwy.               Mt. Clemens, MI 48043
      Ste. 270
      Farmington Hills, MI 48334


      PLEASE TAKE NOTICE that these Defendants have this day filed a Notice

of Removal, a copy of which is attached hereto, in the office of the Clerk of the

United States District Court, Eastern District of Michigan,Southern Division.


                                      Respectfully submitted,
                                      PLUNKETT COONEY


                                      By:/s/Richard G.Szymczak
                                         Richard G. Szymczak(P29230)
                                         Attorney for Defendants
                                         38505 Woodward Avenue, Suite 100
                                        Bloomfield Hills, Michigan 48304
                                        Phone l 248-594-5798
                                        Facsimile l 248-901-4040
                                        rszymczakPplunkettcooney.com
Dated: January 22,2019




                                        2

                  NOTICE OF FILING REMOVAL TO FEDERAL COURT
Case 2:19-cv-10216-NGE-RSW ECF No. 1 filed 01/22/19                 PageID.5   Page 5 of 14



                                 PROOF OF SERVICE

             The undersigned certifies that on the 22nd day of
             January, 2019, a copy of the foregoing document
             was served upon the attorney(s) of record in this
             matter at their stated business address as
             disclosed by the records herein via:
             =                                 =


                        Hand Delivery          %••••1=0
                                                          Overnight Mail
             ,   MOI•
                        U.S. Mail                         Facsimile
                        E-Mail                 7          Electronic E-File

             I declare under the penalty of perjury that the
             foregoing statement is true to the best of my
             information, knowledge and belief.
                                   /s/Denise Berry
                                        Denise Berry




                                           3

                  NOTICE OF FILING REMOVAL TO FEDERAL COURT
 Case 2:19-cv-10216-NGE-RSW ECF No. 1 filed 01/22/19   PageID.6   Page 6 of 14



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DOROTHY FRIZZELL,

     Plaintiff,

v.                                          USDC Case No.
                                            Hon:
WAL-MART STORES, INC., a foreign
Corp., individually and d/b/a WAL-          Case No. 2018-004904-NO
MART STORE #2692,                           Hon. Michael E. Servitto

WAL-MART STORES EAST, LIMITED
PARTNERSHIP,a foreign Limited
partnership,individually and d/b/a
WAL-MART STORE #2692

SAM'S EAST,INC., a Foreign Profit
Corporation,

     Defendants.




Brian L. Fantich(P60935)              Richard G. Szymczak(P29230)
Carra J. Stoller(P64540)              Attorney for Defendant
                                      PLUNKETT COONEY
Adam J. Gantz(P58558)                 38505 Woodward Ave., Ste. 100
LAW OFFICE OF KELMAN & FANTICH        Bloomfield Hills, MI 48304
Attorney for Plaintiff                (810)342-7007
30903 Northwestern Hwy.,Ste. 270      rszymczak@plunkettcooney.com
Farmington Hills, MI 48334
(248)855-0100
Kelmanandassociates@yahoo.com
Case 2:19-cv-10216-NGE-RSW ECF No. 1 filed 01/22/19         PageID.7   Page 7 of 14




                  NOTICE OF REMOVAL TO FEDERAL COURT


      Defendants, by and through their attorneys of record, PLUNKETT COONEY

and Richard G. Szymczak, and pursuant to 28 U.S.C.§§ 1332, 1441,and 1446,file

this Notice of Removal based upon the following reasons:

      1.    On or about December 19, 2018, Plaintiff filed a civil action in the

Macomb County Circuit Court, State of Michigan, bearing Docket No. 2018-

004904-NO,in which Dorothy Frizzell is the Plaintiff and Wal-Mart Stores, Inc., a

foreign Corp., individually and d/b/a Wal-Mart Store #2692, Wal-Mart Stores

East, Limited Partnership, a foreign Limited partnership, individually and

d/b/a Wal-Mart Store #2692 and Sam's East, Inc., a Foreign Profit

Corporation, are the Defendants. A copy of the Complaint filed in the Macomb

County Circuit Court is attached to this Notice of Removal as Exhibit A.

      2.    This action, as alleged in the Complaint, is a suit brought by Plaintiff

against Defendants for negligence and premises liability.

      3.    This action is between citizens of different states. The Plaintiff is a

resident of the County of Macomb,State of Michigan. (See Paragraph 1 of Exhibit

A). Defendant Wal-Mart Stores, Inc. is a corporation duly created and organized


                                        2

                  NOTICE OF FILING REMOVAL TO FEDERAL COURT
 Case 2:19-cv-10216-NGE-RSW ECF No. 1 filed 01/22/19        PageID.8   Page 8 of 14



by and under the laws of the State of Delaware, with its principal place of

business in Bentonville, Arkansas.       Defendant Sam's Club East, Inc. is a

corporation headquartered in Arkansas. Defendants are not a corporation

created or organized under the laws of the State of Michigan and do not have

their principal place of business in the State of Michigan. Wal-Mart Stores East,

LP,is a Delaware limited partnership

      4.    The action filed by Plaintiff against Defendants is one involving

complete diversity of citizenship under 28 U.S.C.§ 1332 as a civil action between

citizens ofthe State of Michigan and the States of Delaware and Arkansas.

      5.    Defendants assert that it is more likely than not that the amount in

controversy exceeds the jurisdictional requirements of 28 U.S.C. § 1332(a) if

Plaintiff prevails on her claims, based upon the relief specifically sought in

Plaintiffs Complaint, wherein the total damages would be in excess of

$25,000.00. This assertion is based upon Plaintiffs Complaint, which sets forth

allegations that she sustained injuries to her right hip, resulting in nerve damage;

injuries to head and neck; cognitive deficits, neurological deficits, headaches;

injuries to right shoulder; injuries to her back and spine resulting in nerve

damage; severe injuries to her upper and lower extremities; diminished




                                         3

                  NOTICE OF FILING REMOVAL TO FEDERAL COURT
Case 2:19-cv-10216-NGE-RSW ECF No. 1 filed 01/22/19      PageID.9   Page 9 of 14



extension, flexion, and range of motion; decrease in gross and fine motor skills;

severe shock,as well as physical pain and suffering.

      6.    This Notice of Removal is timely filed within thirty (30) days after

the Complaint was filed and served upon Defendants, as the Complaint was

served by certified mail on December 26,2018.

      7.    A written notice of this Removal has been filed with the Clerk of the

Court for the Macomb County Circuit Court, State of Michigan,as provided by law.

      8.    Plaintiff has asserted in her Complaint that she be awarded damages

in excess of$25,000.

      8.    Based upon the foregoing, Defendants are entitled to removal of this

action to the United States District Court for the Eastern District of Michigan,

under 28 U.S.C.§ 1441,etseq.

      WHEREFORE, Defendants respectfully request that they be allowed to

effect removal of the within action from the 16th Circuit Court for the County of

Macomb, State of Michigan, to the United States District Court for the Eastern

District of Michigan.




                                        4

                  NOTICE OF FILING REMOVAL TO FEDERAL COURT
Case 2:19-cv-10216-NGE-RSW ECF No. 1 filed 01/22/19   PageID.10   Page 10 of 14



                                  Respectfully submitted,
                                  PLUNKETT COONEY


                                  By:/s/Richard G Szymczak
                                     Richard G. Szymczak(P29230)
                                     Attorney for Defendants
                                     38505 Woodward Avenue, Suite 100
                                    Bloomfield Hills, Michigan 48304
                                    Phone 1248-594-5798
                                    Facsimile I 248-901-4040
                                    rszymczakPplunkettcooney.com

Dated: January 22,2019




                                     5

                NOTICE OF FILING REMOVAL TO FEDERAL COURT
Case 2:19-cv-10216-NGE-RSW ECF No. 1 filed 01/22/19   PageID.11   Page 11 of 14



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DOROTHY FRIZZELL,

      Plaintiff,

v.
                                            USDC Case No.
WAL-MART STORES,INC., a foreign             Hon:
Corp., individually and d/b/a WAL-
MART STORE #2692,                           Case No. 2018-004904-NO
                                            Hon. Michael E. Servitto
WAL-MART STORES EAST, LIMITED
PARTNERSHIP,a foreign Limited
partnership,individually and d/b/a
WAL-MART STORE #2692

SAM'S EAST,INC., a Foreign Profit
Corporation,

      Defendants.


Brian L. Fantich(P60935)              Richard G.Szymczak(P29230)
Carra J. Stoller(P64540)              Attorney for Defendants
                                      PLUNKETT COONEY
Adam J. Gantz(P58558)                 38505 Woodward Ave., Ste. 100
LAW OFFICE OF KELMAN & FANTICH        Bloomfield Hills, MI 48304
Attorney for Plaintiff                (810)342-7007
30903 Northwestern Hwy.,Ste. 270      rszymczak@plunkettcooney.com
Farmington Hills, MI 48334
(248)855-0100
KelmanandassociatesPyahoo.com


                              VERIFICATION
Case 2:19-cv-10216-NGE-RSW ECF No. 1 filed 01/22/19    PageID.12   Page 12 of 14



      RICHARD G. SZYMCZAK, first being duly sworn, states that he is the

attorney for Defendants and that the foregoing Notice of Removal is true in

substance and in fact to the best of his knowledge,information and belief.



                                    Respectfully submitted,
                                    PLUNKETT COONEY


                                    By:/s/Richard G.Szymczak
                                       Richard G. Szymczak(P29230)
                                       Attorney for Defendants
                                       38505 Woodward Avenue, Suite 100
                                      Bloomfield Hills, Michigan 48304
                                      Phone 1248-594-5798
                                      Facsimile 248-901-4040
                                      rszymczak@plunkettcooney.com

Dated: January 22,2019




                                      2

                 NOTICE OF FILING REMOVAL TO FEDERAL COURT
Case 2:19-cv-10216-NGE-RSW ECF No. 1 filed 01/22/19   PageID.13   Page 13 of 14



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DOROTHY FRIZZELL,

      Plaintiff,

v.
                                            USDC Case No.
WAL-MART STORES,INC., a foreign             Hon:
Corp., individually and d/b/a WAL-
MART STORE #2692,                           Case No. 2018-004904-NO
                                            Hon. Michael E. Servitto
WAL-MART STORES EAST, LIMITED
PARTNERSHIP,a foreign Limited
partnership,individually and d/b/a
WAL-MART STORE #2692

SAM'S EAST,INC., a Foreign Profit
Corporation,

      Defendants.


Brian L. Fantich (P60935)             Richard G.Szymczak(P29230)
Carra J. Stoller(P64540)              Attorney for Defendants
                                      PLUNKETT COONEY
Adam J. Gantz(P58558)                 38505 Woodward Ave., Ste. 100
LAW OFFICE OF KELMAN & FANTICH        Bloomfield Hills, MI 48304
Attorney for Plaintiff                (810)342-7007
30903 Northwestern Hwy., Ste. 270     rszymczak@plunkettcooney.com
Farmington Hills, MI 48334
(248)855-0100
Kelmanandassociates@yahoo.com


                         CERTIFICATE OF SERVICE
Case 2:19-cv-10216-NGE-RSW ECF No. 1 filed 01/22/19     PageID.14   Page 14 of 14



      I hereby certify that on January 22, 2019, I electronically filed

Defendants'Notice of Filing Removal, Notice ofRemoval to Federal Court,

Verification, and Certificate ofService with the Clerk of the Court using the

ECF system, or in the alternative, I have mailed by United States Postal Service

to any parties that are not ECF participants.

                                     Respectfully submitted,
                                     PLUNKETT COONEY


                                     By:/s/Richard G.Szymczak
                                        Richard G. Szymczak(P29230)
                                        Attorney for Defendants
                                        38505 Woodward Avenue,Suite 100
                                       Bloomfield Hills, Michigan 48304
                                       Phone l 248-594-5798
                                       Facsimile l 248-901-4040
                                       rszymczakPplunkettcooney.com

Dated: January 22,2019




                                       2

                 NOTICE OF FILING REMOVAL TO FEDERAL COURT
